Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hauser  et al. (US 2001/0027651 A1) hereinafter Hauser.
Regarding Claim 1 Hauser teaches A transaxle with a brake comprising (Fig 1 and 19):
a transaxle casing (1, 2); an axle (62, 62’) supported by the transaxle casing (1, 2) a continuously variable transmission (Fig 1, par.0050) disposed in the transaxle casing (1, 2), wherein a motor shaft (22a) of the continuously variable transmission (Fig 1, par.0050) is supported by a motor supporting member (Fig 1); and a braking device (109, 250) that is disposed in the transaxle casing (1, 2) and is configured to lock a rotation of the axle (62,62’) (Fig 1 and 19), wherein the braking device (109, 250) comprises: a plurality of brake discs (258) (Fig 19), a plurality of fixing plates (250) that are stacked alternately with the brake discs (258) (Fig 19), and a brake operating member (253) that presses the brake discs (258) against a brake contact surface of each of the fixing plates (250) and the motor supporting member (202) (Fig 19), wherein the brake discs (258) have an inner gear tooth portion (that mesh with gear 223) are fitted to an outer gear tooth portion of an output gear (223) of the motor shaft (22a) so as not to rotate relative to the outer gear tooth portion (par.0069),wherein the brake discs (258) are slidably fixed in the axial direction of the motor shaft (22a) (Fig 1),wherein the fixing plates (250) are fixed to the transaxle casing (1, 2) so as not to rotate relative to each other and are slidably fixed in the axial direction of the motor shaft (22a) (Par.0069), and wherein the brake operating member (253) provides a predetermined gap between the fixing plates (250) and the brake discs (258) when the brake discs (258) are not pressed (Fig 19, par.0069).
Regarding Claim 2 Hauser teaches wherein the brake operating member (253) has a brake finger (259) that presses the fixing plates (250) toward the brake contact surface of the motor supporting member at the time of braking operation, and wherein the brake finger faces the outermost fixing plate so as to prevent the brake discs (258) and the fixing plates (250) from coming off from the output gear (223)when the brake is not operated (Fig 19, par.0069).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hauser.
Regarding Claim 3 Hauser teaches an output gear (223) but is silent regrading the output gear (223) being configured as a bevel gear having a straight shape.
However, it would have been an obvious matter of design consideration to one of ordinary skill in the art to have selected a specific gear type that is known in the art amongst limited possible choices to form a rotary connection mechanism. The selection of a gear type from any known equivalents to form a rotary connection would be within the level of ordinary skill of the art. As such, forming the gear as a bevel straight type gear would have been an obvious matter design choice. 
Allowable Subject Matter
Claims 4-6 are objected to as being dependent on a rejected base claim but the claim as amended would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. 
Conclusion
Matsufuji (US 5,394,699) teaches a transaxle with brake disc mechanism (Fig 1). Wieber et al. (US 7,954,907 B1); saldierna et al. (US 2015/0007555 A1); Inoue et al. (US 2002/0028721 A1); schreier et al. (US 5,897,452) are all pertinent to applicant claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY TEKA whose telephone number is (571)272-9804. The examiner can normally be reached M-F 11-9 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIY TEKA/Primary Examiner, Art Unit 3745